DocuSign Envelope ID: AC867567-CABF-48A8-879E-0A3DBB49BD65
                     Case 4:19-cv-01843-KAW Document 24-6 Filed 08/23/19 Page 1 of 4



        1    DAVID L. ANDERSON (CABN 149604)
             United States Attorney
        2    SARA WINSLOW (DCBN 457643)
             Chief, Civil Division
        3    ELLEN LONDON (NYRN 4605671)
             Assistant United States Attorney
        4    450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
        5    Telephone: (415) 436-7288
             Fax: (415) 436-6748
        6    ellen.london@usdoj.gov
        7
             Attorneys for Federal Defendant
        8
                                                UNITED STATES DISTRICT COURT
        9
                                              NORTHERN DISTRICT OF CALIFORNIA
       10
                                                         OAKLAND DIVISION
       11

       12
             THE CENTER FOR INVESTIGATIVE                      No. 4:19-cv-01843-KAW
       13    REPORTING and WILL EVANS,
                                                               DECLARATION OF NANCY LEWIS-TREOLO
       14                                                      IN SUPPORT OF DEFENDANT DEPARTMENT
                                       Plaintiffs,
                                                               OF LABOR’S MOTION FOR SUMMARY
       15
                                                               JUDGMENT
                      v.
       16
                                                               Date:             November 7, 2019
       17    UNITED STATES DEPARTMENT OF                       Time:             1:30 p.m.
             LABOR,                                            Courtroom         1301 Clay Street
       18                                                                        Oakland, CA 94612
                                                               Magistrate Judge: Kandis A. Westmore
       19
                                   Defendant.
       20

       21

       22

       23

       24

       25

       26

       27

       28

                                                                                           LEWIS-TREOLO DECL. ISO
                                                                               MOTION FOR SUMMARY JUDGMENT
                                                                           U.S.D.C., N.D. Cal. No. 4:19-CV-01843-KAW
            LEGAL_US_E # 143200219.2
DocuSign Envelope ID: AC867567-CABF-48A8-879E-0A3DBB49BD65
                     Case 4:19-cv-01843-KAW Document 24-6 Filed 08/23/19 Page 2 of 4



        1            I, NANCY LEWIS-TREOLO, declare as follows:
        2           1.       I am over the age of 18 years and make this declaration in support of defendant United
        3   States Department of Labor’s motion for summary judgment. I make this declaration based on my own
        4   personal knowledge, or based on records that DocuSign, Inc. (“DocuSign”) keeps in the regular course
        5   of its business. If called upon to do so, I could and would competently testify under oath to the matters
        6   set forth herein.
        7           2.       I am employed by DocuSign as a Senior Director of HR Operations and have held this
        8   position since December 1, 2017. Prior to that, I was employed by DocuSign as Director of HR
        9   Operations from May 2017 through November 2017. As Senior Director of HR Operations, I oversee
       10   DocuSign’s preparation of EEO-1 reports and internal and external handling of those reports.
       11           3.       DocuSign accelerates the process of doing business for companies and simplifies the
       12   agreement process for its customers and employees. DocuSign offers the world’s #1 e-signature
       13   solution. Indeed, DocuSign’s cloud-based platform enables hundreds of millions of users to make
       14   agreements, approval processes, and transactions digital—from practically any device, virtually
       15   anywhere in the world, securely.
       16           4.       DocuSign attributes much of its success to market-leading investments in technology,
       17   infrastructure, sales and marketing, and, ultimately, its people. DocuSign has invested significant time
       18   and money in recruiting the right people with the right skills.
       19           5.       DocuSign takes significant steps to maintain the confidentiality of its employee
       20   demographic information. To be clear, the information contained in DocuSign’s 2016 EEO-1, Type 2
       21   data, at issue in this action, is customarily and actually treated as private by DocuSign and is only
       22   provided to the government based on an understanding that it will remain private.
       23           6.       DocuSign’s EEO-1 report contains highly sensitive commercial information, including
       24   the number of its employees, the types of positions they hold, the span of managerial control, and the
       25   distribution of those employees within various teams. The report also includes crucial information about
       26   the diversity of DocuSign’s workforce, which competitors could use to target the Company’s talent.
       27           7.       The information in the EEO-1 report is customarily and actually treated as private and
       28   confidential by DocuSign. For example, when DocuSign requests applicants and employees to provide
                                                                                              LEWIS-TREOLO DECL. ISO
                                                                                  MOTION FOR SUMMARY JUDGMENT
                                                                              U.S.D.C., N.D. Cal. No. 4:19-CV-01843-KAW
            LEGAL_US_E # 143200219.2
DocuSign Envelope ID: AC867567-CABF-48A8-879E-0A3DBB49BD65
                      Case 4:19-cv-01843-KAW Document 24-6 Filed 08/23/19 Page 3 of 4



        1   their confidential demographic information (including gender and ethnicity, which is included in the
        2   EEO-1 report), DocuSign notifies them that “Any information that you do provide will be recorded and
        3   maintained in a confidential file.”
        4             8.        Access to this DocuSign’s confidential data is maintained in DocuSign’s Human
        5   Resources Information System (“HRIS”) and is carefully controlled to prevent unauthorized access or
        6   disclosure. DocuSign currently has approximately 3,500 employees worldwide. Of the total number of
        7   DocuSign employees, only 17 have access to the employee data contained in DocuSign’s EEO-1 report.
        8   Thirteen (13) of those employees are on my team (or report indirectly to me) and they all received
        9   additional training on the need to control access and maintain confidentiality over this sensitive data.
       10             9.        In addition, the information contained in the EEO-1 report is considered “company
       11   confidential information.” All employees at DocuSign are subject to strict confidentiality obligations,
       12   which prohibit the disclosure of “company confidential information.”
       13             10.       DocuSign has never shared its EEO-1 reports or broader employee demographic or
       14   diversity information publicly.
       15             11.       To the extent that DocuSign has shared components of its employee demographic or

       16   diversity information internally, it has always carefully limited that disclosure to select individuals who

       17   have a legitimate business purpose, and who have contractually agreed to maintain the confidential

       18   nature of this information.

       19             12.       DocuSign only provides its EEO-1 Reports to the government pursuant to federal laws

       20   and regulations and with the longstanding understanding that this information will remain

       21   confidential. DocuSign provides the government with its EEO-1 Reports in reliance on the

       22   government’s assurance of confidentiality.

       23             13.       DocuSign is aware of, and relies upon, the instruction booklet published by the EEOC

       24   concerning the EEO-1 Reports. That instruction booklet states:

       25                 “All reports and any information from individual reports are subject to the confidentiality

       26                  provisions of Section 709(e) of Title VII, and may not be made public by the EEOC prior to

       27                  the institution of any proceeding under Title VII involving the EEO-1 data. Any EEOC

       28                  employee who violates this prohibition may be found guilty of a criminal misdemeanor and
                                                                                                  LEWIS-TREOLO DECL. ISO
                                                                                      MOTION FOR SUMMARY JUDGMENT
                                                                                  U.S.D.C., N.D. Cal. No. 4:19-CV-01843-KAW
            LEGAL_US_E # 143200219.2
DocuSign Envelope ID: AC867567-CABF-48A8-879E-0A3DBB49BD65
                      Case 4:19-cv-01843-KAW Document 24-6 Filed 08/23/19 Page 4 of 4



        1              could be fined or imprisoned. The confidentiality requirements allow the EEOC to publish
        2              only aggregated data, and only in a manner that does not reveal any particular filer’s or any
        3              individual employee’s personal information.”
        4             “OFCCP will notify contractors of any Freedom of Information Act (FOIA) requests that are
        5              made to obtain any of the data provided on the EEO-1 report, and will protect the
        6              confidentiality of EEO-1 data to the maximum extent possible consistent with FOIA and the
        7              Trade Secrets Act. However, should OFCCP receive FOIA requests for any EEO-1 data on
        8              filers not within its jurisdiction, OFCCP will refer the requests to the EEOC for a response.
        9              The confidentiality provision of Section 709(e) of Title VII applies to all EEO-1 data
       10              submitted by filers that are not federal contractors, and the EEOC adheres to that statutory
       11              provision when reviewing all requests for EEO-1 data.”
       12             14.    DocuSign relies on the assurance above that the government “will protect the
       13   confidentiality of EEO-1 data to the maximum extent possible,” both when asking its employees to
       14   disclose sensitive information about their identity, and when submitting that data to the government.
       15             15.    It is also my understanding that the Office of Federal Contract Compliance Programs has
       16   a practice of notifying EEO-1 submitters of FOIA requests for their data, pursuant to Department of
       17   Labor regulation 29 C.F.R. § 70.26, and that this is an acknowledgment that the Department of Labor
       18   considers such reports to be confidential commercial information. By informing contractors that that
       19   they will be given notice and will have an opportunity to object the release of the EEO-1 reports,
       20   OFCCP provides an additional assurance that the information will be treated as confidential and
       21   withheld to the extent permissible and appropriate under the law.
       22

       23         I declare under penalty of perjury under the laws of the United States of America that the foregoing
       24   is true and correct.
                                                August 16, 2019
       25                    Executed on                           in the City and County of San Francisco,
       26   California.
       27                                                         ____________________________
                                                                  NANCY LEWIS-TREOLO
       28
                                                                                              LEWIS-TREOLO DECL. ISO
                                                                                  MOTION FOR SUMMARY JUDGMENT
                                                                              U.S.D.C., N.D. Cal. No. 4:19-CV-01843-KAW
            LEGAL_US_E # 143200219.2
